          Case 5:21-cv-03064-SAC Document 8 Filed 03/29/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


KISHEN WOODS, SR.,

                Petitioner,

                v.                                           CASE NO. 21-3064-SAC

STATE OF KANSAS,

                Respondent.


                                            ORDER

       This matter is a petition for writ of habeas corpus filed under 28 U.S.C. § 2254.

Petitioner is a state prisoner appearing pro se. On March 19, 2021, the Court dismissed the

petition for lack of jurisdiction. This matter is before the Court on Petitioner’s motion for

reconsideration (Doc. 7).

       The Court found that Petitioner had filed previous habeas actions in this Court. The

Court held that it lacks jurisdiction to consider the merits of a second or successive petition,

because an applicant for habeas corpus relief may not proceed with a second or successive

petition filed under § 2254 unless the appropriate federal court of appeals issues prior

authorization. The Court found that Petitioner cannot meet the limited bases for review in

§ 2244(b)(2).

       In his motion for reconsideration, Petitioner states that he does not agree with the Court’s

judgment. Petitioner asserts that he wants justice, but he does not set forth any arguments for

reconsideration.

       Local Rule 7.3 provides that “[p]arties seeking reconsideration of dispositive orders or

judgments must file a motion pursuant to Fed. R. Civ. P. 59(e) or 60.” D. Kan. Rule 7.3(a).


                                                1
             Case 5:21-cv-03064-SAC Document 8 Filed 03/29/21 Page 2 of 2




Because Plaintiff’s motion was filed within 28 days after the entry of the order, the Court will

treat it as a motion under Rule 59. See Fed. R. Civ. P. 59(e) (“A motion to alter or amend a

judgment must be filed no later than 28 days after the entry of the judgment.”).

        A motion to alter or amend judgment pursuant to Rule 59(e) may be granted only if the

moving party can establish: (1) an intervening change in the controlling law; (2) the availability

of new evidence that could not have been obtained previously through the exercise of due

diligence; or (3) the need to correct clear error or prevent manifest injustice. Servants of the

Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000). A motion under Rule 59(e) is not to be

used to rehash arguments that have been addressed or to present supporting facts that could have

been presented in earlier filings.   Id.   Reconsideration of a judgment after its entry is an

extraordinary remedy that should be used sparingly. See Templet v. HydroChem, Inc., 367 F.3d

473, 479 (5th Cir. 2004); Allender v. Raytheon Aircraft Co., 439 F.3d 1236, 1242 (10th Cir.

2006); Zucker v. City of Farmington Hills, 643 F. App’x 555, 562 (6th Cir. 2016) (relief under

R. 59(e) is rare).

        Plaintiff does not meet the exacting standard for relief under Fed. R. Civ. P. 59(e). In

sum, Plaintiff has failed to meet the standard required for this Court to alter or amend its

March 19, 2021 Order and Judgment, and that ruling stands.

        IT IS THEREFORE ORDERED that Petitioner’s motion for reconsideration (Doc. 7)

is denied.

        IT IS SO ORDERED.

        Dated March 29, 2021, in Topeka, Kansas.

                                             s/ Sam A. Crow
                                             Sam A. Crow
                                             U.S. Senior District Judge



                                                2
